          Case 1:21-mj-02223-UA Document 1 Filed 02/26/21 Page 1 of 8



Approved: ______________________________ ___
          Timothy V. Capozzi / Jilan J. Kamal
          Assistant United States Attorneys

Before:      THE HONORABLE SARAH NETBURN
             United States Magistrate Judge           21 MAG 2223
             Southern District of New York

- - - - - - - - - - - - - - - - - -X                  SEALED COMPLAINT
                                   :
UNITED STATES OF AMERICA           :                  Violations of
                                   :                  18 U.S.C. §§ 1343,
     - v. -                        :                  1028A
                                   :
ELLIOT SMERLING,                   :                  COUNTY OF OFFENSE:
                                   :                  NEW YORK
            Defendant.             :
                                   :
- - - - - - - - - - - - - - - - - -X

SOUTHERN DISTRICT OF NEW YORK, ss.:

     TIMOTHY LUCEY, being duly sworn, deposes and says that he
is a Special Agent with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

                                  COUNT ONE
                                (Wire Fraud)

     1.   From at least in or about December 2020 through at
least in or about February 2021, in the Southern District of New
York and elsewhere, ELLIOT SMERLING, the defendant, having
devised and intending to devise a scheme and artifice to
defraud, and for obtaining money and property by means of false
and fraudulent pretenses, representations, and promises,
knowingly transmitted and caused to be transmitted by means of
wire, radio, and television communication in interstate and
foreign commerce, writings, signs, signals, pictures, and
sounds, for the purpose of executing such scheme and artifice,
to wit, SMERLING sought and obtained an approximately
$95,000,000 collateralized loan for his private equity fund on
the basis of a forged audit letter, falsified subscription
agreements, and falsified bank account statements, and in
furtherance of the scheme transmitted, and caused to be
transmitted, emails and transfers of funds into and out of the
Southern District of New York.
       Case 1:21-mj-02223-UA Document 1 Filed 02/26/21 Page 2 of 8



      (Title 18, United States Code, Sections 1343 and 2.)
                              COUNT TWO
                     (Aggravated Identity Theft)

     2.   From at least in or about December 2020, through in or
about February 2021, in the Southern District of New York and
elsewhere, ELLIOT SMERLING, the defendant, knowingly did
transfer, possess, and use, without lawful authority, a means of
identification of another person, during and in relation to a
felony enumerated in Title 18, United States Code, Section
1028A(c), to wit, SMERLING used the name and forged the
signature of the Chief Investment Officer (“Chief Investment
Officer-1”), of an endowment fund of a private university based
in Manhattan, New York (“University Endowment Fund-1”), on a
falsified subscription agreement purporting to commit
$45,000,000 from University Endowment Fund-1 to SMERLING’s
private equity fund, during and in relation to the wire fraud
offense charged in Count One.

 (Title 18, United States Code, Sections 1028A(a)(1), 1028A(b),
                             and 2.)

     The bases for my knowledge and for the foregoing charges
are, in part, as follows:

     3.   I am a Special Agent with the FBI and have been since
2004. Prior to 2015, I was also an associate general counsel
with the FBI for approximately ten years. Since 2015, I have
been assigned to the Complex Fraud, Financial Crime Division, in
the FBI’s New York Field Office. In that capacity, I been
involved in all aspects of white-collar crime investigations,
including, but not limited to, financial analysis, undercover
operations, source operations, executing search warrants, and
carrying out arrests. This affidavit is based upon my personal
participation in the investigation of this matter, my
conversations with law enforcement agents, witnesses, and
others, as well as my examination of emails, reports, and
records. Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
include all the facts that I have learned during this
investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein,
they are reported in substance and in part, except where
otherwise indicated. Where figures, calculations, and dates are
set forth herein, they are approximate, unless stated otherwise.



                                   2
       Case 1:21-mj-02223-UA Document 1 Filed 02/26/21 Page 3 of 8



                       Entities & Individuals

     4.   Based on my review of publicly available information
from the website of the Delaware Department of State, publicly
available filings with the Securities and Exchange Commission
(“SEC”), and my review of banking records, I have learned the
following, in substance and in part:

          a.   “Limited Partnership-1” is a limited liability
partnership incorporated in Delaware in or around November 5,
2018. It is the limited partnership of investors in “Private
Equity Fund-1,” which is based in West Palm Beach, Florida.

          b.   “General Partnership-1” is a limited liability
company incorporated in Delaware in or around November 5, 2018.
It is the general partner of Private Equity Fund-1.

          c.   At all relevant times, ELLIOT SMERLING, the
defendant, was the Managing Principal of General Partnership-1,
and the founder and managing director of Private Equity Fund-1.

          d.   “Victim Bank-1” is a commercial bank
headquartered in California. It maintains branches in various
states, including an office located in Manhattan, New York.

          e.   “Commercial Bank-1” is a multinational financial
services company, with its Americas headquarters located in
Manhattan, New York.

          f.    “Audit Firm-1” is an international network of
accounting, audit, tax, and professional services firms, with
740 allied firms in the United States. As relevant here, Audit
Firm-1 maintains offices in Miami, Florida, and in Manhattan,
New York.

          g.   “University Endowment Fund-1” is the investment
fund of a private university based in Manhattan, New York. Its
Chief Investment Officer, “Chief Investment Officer-1,” is
responsible, inter alia, for executing investment agreements on
behalf of University Endowment Fund-1.

          h.   “Investment Manager-1” is in the investment
management division of a banking and financial services firm
headquartered in Manhattan, New York.

     5. Based on my conversations with witnesses, review of
documents and emails received from witnesses, and review of

                                   3
       Case 1:21-mj-02223-UA Document 1 Filed 02/26/21 Page 4 of 8



financial records obtained pursuant to subpoena, I have learned
that ELLIOT SMERLING, the defendant, solicited and obtained on
behalf of General Partnership-1, a loan of approximately
$95,000,000 from Victim Bank-1, which was secured by purported
capital commitments made by investors in Limited Partnership-1.
SMERLING obtained the approximately $95,000,000 loan on the
basis of falsified documents and material misrepresentations,
including: (1) a forged audit letter, purportedly prepared by
Audit Firm-1, attesting to the audited financial statements of
Limited Partnership-1; (2) forged subscription agreements that
falsely represented that University Endowment Fund-1 and Chief
Investment Officer-1 had committed $45,000,0000 to fund Limited
Partnership-1 and that Investment Manager-1 and the Chief
Executive Officer of Investment Manager-1 had committed
$40,000,000 to fund Limited Partnership-1; and (3) falsified
bank records purporting to attest to a $4,500,000 wire transfer
from University Endowment Fund-1 to Limited Partnership-1.

      SMERLING Falsifies Records to Obtain an Approximately
                         $95,000,000 Loan

     6.   Based on my review of emails and records obtained from
Victim Bank-1, conversations with witnesses from and
representatives of Victim Bank-1, and review of financial
records, I have learned the following, in substance and in part:

          a.   On or around December 1, 2020, ELLIOT SMERLING,
the defendant, contacted an employee of Victim Bank-1 concerning
SMERLING’s interest in acquiring an approximately $95,000,000
loan for SMERLING’s $500,000,000 private equity fund, Limited
Partnership-1. The loan sought by SMERLING would substitute for
an existing line of credit SMERLING had secured from Commercial
Bank-1, where Limited Partnership-1 purported to have an
existing line of credit with an outstanding loan balance equal
to the amount sought by SMERLING from Victim Bank-1. The
employee of Victim Bank-1 referred SMERLING to Witness-1, a
Director in the Global Fund Banking Group at Victim Bank-1.

          b.   Thereafter, in or around December 2020, Witness-1
requested from SMERLING materials concerning Limited
Partnership-1 and General Partnership-1 in order to evaluate
SMERLING’s loan request. In response, SMERLING sent Victim
Bank-1 via email materially false materials, the veracity of
which Victim Bank-1 relied upon in ultimately deciding to make
the loan sought by SMERLING, including:



                                   4
       Case 1:21-mj-02223-UA Document 1 Filed 02/26/21 Page 5 of 8



                i.  An audit letter (the “Audit Letter”),
purportedly prepared by Audit Firm-1, attesting to the sound
finances of Limited Partnership-1.

               ii.  Subscription agreements purportedly signed
by investors in the fund, including an agreements reflecting a
purported commitment of $45,000,000 by University Endowment
Fund-1 and the purported signature of Chief Investment Officer-1
(“Subscription Agreement-1”) and an agreement reflecting a
purported commitment of $40,000,000 by Investment Manager-1 and
the purported signature of Chief Executive Officer of Investment
Manager-1 (“Subscription Agreement-2”).

              iii.  A table (the “Capital Commitment Table”)
listing $500,000,000 in paid and unpaid capital commitments
purportedly made to Limited Partnership-1 as of December 13,
2019, including a purported $45,000,000 commitment by University
Endowment Fund-1, consisting of a “call amount” of $4,500,000
and an “unpaid commitment” of $40,500,000 as of that date, as
well as a purported $40,000,000 commitment by Investment
Manager-1, consisting of a “call amount” of $4,000,000 and an
“unpaid commitment” of $36,000,000 as of that date.

          c.   Following receipt of the materials, employees of
Victim Bank-1, including at least one employee based in Victim
Bank-1’s office in Manhattan, New York, reviewed the materials
as part of Victim Bank-1’s diligence process.

          d.   During in or around December 2020, Witness-1
participated in several calls with SMERLING, during which
SMERLING answered Witness-1’s questions concerning General
Partnership-1 and Limited Partnership-1 and the materials
provided by SMERLING.

          e.   On or around January 7, 2021, Witness-1 wrote an
email to the Chief Financial Officer of Private Equity Fund-1,
with a copy to SMERLING, in which Witness-1, in substance and in
part, advised that Victim Bank-1 was in the process of
finalizing its approvals for the loan. Witness-1 requested bank
statements “evidencing receipt of the most recent capital call.”
On the same date, SMERLING replied with an email to which he
attached a December 2019 bank statement (the “Bank Statement”)
for an account purportedly held in the name of Limited
Partnership-1 at Commercial Bank-1’s Americas headquarters in
Manhattan, New York. The statement reflected wires into the
account with a combined value of $50,000,000, including a


                                   5
       Case 1:21-mj-02223-UA Document 1 Filed 02/26/21 Page 6 of 8



purported wire of $4,500,000 from University Endowment Fund-1
and a purported wire of $4,000,000 from Investment Manager-1.

          f.   Thereafter, SMERLING, on behalf of Limited
Partnership-1 and General Partnership-1, and Victim Bank-1
executed a Loan and Security Agreement, with an effective date
of February 3, 2021. Among other terms, the agreement included
several materially false “Representations and Warranties” made
by SMERLING on behalf of Limited Partnership-1 and General
Partnership-1, including, in substance and in part:

                i.  Representations that “[t]rue and complete”
copies of each investors’ subscription agreement had been
provided to Victim Bank-1 and that the signatures of such
investors appearing on the subscription agreements “truly,
accurately and completely” set forth each investors’ capital
commitment and correct legal name;

               ii.  Representations that Limited Partnership-1
and General Partnership-1 had “full power and authority” to
grant a security interest in its right to require capital
contributions to be made by its investors;

              iii.  Representations that the investor
subscription agreements were “in full force and effect in the
form presented to” Victim Bank-1 and that the subscription
agreements “constitute[d] binding obligations” on each investor;
and

               iv.  Representations that “[n]o written factual
representation, warranty or other statement” of Limited
Partnership-1 given to Victim Bank-1 contained “any untrue
statement of a material fact or omits to state a material fact .
. . .”

          g.   In negotiating the Loan and Security Agreement
with Victim Bank-1, SMERLING, acting on behalf of Limited
Partnership-1 and General Partnership-1, was represented by
attorneys based in the New York office of a Miami-based law
firm.

          h.   On or about February 3, 2021, in reliance on the
representations made by SMERLING, Victim Bank-1 wired
approximately $95,000,000 to Commercial Bank-1 in Manhattan, New
York for the benefit of Limited Partnership-1.



                                   6
       Case 1:21-mj-02223-UA Document 1 Filed 02/26/21 Page 7 of 8



     7.   Based on my conversations with an Associate General
Counsel of Audit Firm-1, I have learned the following, in
substance and in part:

          a.   The Audit Letter was not prepared by Audit Firm-
1.

          b.   The address for Audit-Firm-1 that appeared in the
letterhead of the Audit Letter is an address at which Audit
Firm-1 has not operated for several years.

          c.   The language and conventions of style in the
Audit Letter appeared to be more consistent with letters issued
by an audit firm other than Audit Firm-1.

          d.   To date, Audit Firm-1 has found no indication
that ELLIOT SMERLING, the defendant, Limited Partnership-1, or
General Partnership-1 were clients of Audit Firm-1, or its
affiliates, at any time relevant to this complaint.

     8.   Based on my communications with representatives of
University Endowment Fund-1, I have learned the following, in
substance and in part:

          a.   Chief Investment Officer-1 has no knowledge of
ELLIOT SMERLING, the defendant, Limited Partnership-1, or
General Partnership-1.

          b.   The purported signature of Chief Investment
Officer-1 appearing on Subscription Agreement-1 is not Chief
Investment Officer-1’s signature.

          c.   To date, University Endowment Fund-1 has found no
indication that University Endowment Fund-1 in fact made the
$4,500,000 wire reflected in the Bank Statement or made any
other investment or capital commitment to ELIOT SMERLING, the
defendant, Limited Partnership-1, or General Partnership-1.

     9.   Based on my communications with representatives of
Investment Manager-1, I have learned the following, in substance
and in part:

          a.   The purported signature of the Chief Executive
Officer of Investment Manager-1 appearing on Subscription
Agreement-2 is highly unlikely to be legitimate.



                                   7
       Case 1:21-mj-02223-UA Document 1 Filed 02/26/21 Page 8 of 8



          b.   To date, Investment Manager-1 has found no
indication that Investment Manager-1 in fact made the $4,000,000
wire reflected in the Bank Statement or made any other
investment or capital commitment to ELIOT SMERLING, the
defendant, Limited Partnership-1, or General Partnership-1.

     WHEREFORE, I respectfully request that a warrant be issued
for the arrest of ELLIOT SMERLING, the defendant, and that he be
arrested and imprisoned or bailed, as the case may be.
                             /s authorized electronic signature
                           _______________________________
                           TIMOTHY LUCEY
                           Special Agent
                           Federal Bureau of Investigation


Sworn to me through the transmission
of this Affidavit by reliable electronic means,
pursuant to Federal Rules of Criminal Procedure
41(d)(3) and 4.1, this 25
                       __th day of February, 2021


__________________________________
THE HONORABLE SARAH NETBURN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                     8
